Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art does not teach or suggest a signal distribution arrangement comprising:
an input connection interface location;
a pass-through connection interface location;
a terminal body defining a module connection interface location, at least a first drop connection interface location, and an optical circuit extending between the module connection interface location and the first drop connection interface location; and
a separator module defining a terminal connection interface location configured to be optically coupled to the module connection interface location of the terminal body, 
the separator module carrying an optical device having a first output and at least a second output,
the separator module includes an output line extending between the terminal connection interface location and the second output of the optical device, the optical device separating the optical signals received at the input connection interface location into pass-through optical signals and add/drop optical signals, the pass-through optical 
the pass-through optical signals are carried from the first output of the optical device to the pass-through connection interface location, 
the add/drop optical signals are carried from the second output of the optical device, into the terminal body via the terminal connection interface location and the module connection interface location, and to the add/drop connection interface location via the optical circuit.
The examiner notes that the terms “add/drop output” and “connection interface location” are given definitions on page 7 of the Written Spec.
United States Patent Application Publication 2018/0048392 A1 to Amundson discloses an add/drop module of similar construction.  However, the device does not disclose at least the above.
United States Patent 7,706,643 B1 to Meli et al. also discloses a similar add/drop module, but does not disclose at least the above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G DOBSON whose telephone number is (571)272-9781.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL G DOBSON/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        08/13/2021